Citation Nr: 1021491	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend, P.W.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from February 1944 to April 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In his March 2008 
substantive appeal, the Veteran addressed only the two issues 
listed on the title page of this decision.  No substantive 
appeal regarding a claim for service connection for lung 
cancer is before the Board.

The Veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted by the 
undersigned in February 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

During the pendency of the appeal, after the transfer of the 
file to the Board, the Veteran submitted additional evidence 
pertinent to the onset of hearing loss and tinnitus.  This 
evidence was received by the Board in June 2010.  VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  The appellant has not 
provided a written waiver of his right to have the evidence 
received by the Board in June 2010 reviewed by the agency of 
original jurisdiction.  Therefore, Remand is required so that 
the agency of original jurisdiction may review the additional 
relevant evidence. 




REMAND

At his February 2010 Travel Board hearing, the Veteran has 
submitted private audiology evidence from LOC, AuD.  In June 
2010, the Board received additional evidence from the Veteran 
of his treatment by LOC, AuD, and records from Georgia 
Hearing Center, dated from 2002 through 2008.  In addition, 
the Veteran submitted VA clinical records dated in 2009, and 
additional private evidence beginning in 1985.  The 2009 VA 
clinical records state that the Veteran has been utilizing 
hearing aids since the 1970s.  After having an opportunity to 
identify any evidence prior to 1985 which might be relevant 
to the claims, the Veteran should be afforded VA examination 
to obtain clinical opinion as to the onset and etiology of 
hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
opportunity to identify any records proximate 
to his service discharge in 1946 which might 
disclose evidence of hearing loss or tinnitus 
prior to 1985, especially records related to 
use of hearing aids prior to 1985.  

The Veteran should be advised that such 
alternative records as physical examinations 
for employment purposes, employer statements, 
employment clinical records, history or 
physical examinations in connection with 
hospital admissions, insurance examination 
reports, and the like, are particularly 
persuasive.  

2.  The Veteran should be afforded VA 
audiology examination to determine the onset 
and etiology of hearing loss and tinnitus.  
The claims file must be provided to each 
examiner.  The examiner(s) should review the 
relevant evidence contained in the claims 
file, the examiner should discuss the 
Veteran's post-service clinical history, 
employment, and post-service activities.  The 
examiner should conduct any necessary 
diagnostic testing.  The examiner should then 
answer the following questions:

(i) Is it at least as likely as not (is there 
at least a 50 percent probability) or, is it 
unlikely, that the Veteran has a current 
hearing loss disorder which was incurred or 
manifested in service?  

(ii) Is it at least as likely as not (is there 
at least a 50 percent probability) or, is it 
unlikely, that the Veteran has current 
tinnitus which was incurred or manifested in 
service?  

The examiner(s) should be advised that the 
term "at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

If an opinion cannot be provided without 
resort to pure speculation, the examiner 
explain why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc).  
The examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  

3.  After reviewing the evidence to assure 
that VA's duties to notify and assist the 
Veteran have been met, and after reviewing the 
VA examination report to assure that the 
report is complete, the claims should be 
readjudicated.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case (SSOC) which addresses actions taken 
since the issuance of the last SSOC.  The 
Veteran and his accredited representative 
should be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
